DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 3 discloses “multipole”. The Examiner believes this should be changed to --multiple--.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,106,288 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. Wherein below shows the differences between claims 1 of Application and US Patent.
Application #17/461,767
US Patent 11,106,288 B1
1. An electronic communications method, comprising: 
1. An electronic communications method, comprising: 

receiving, by a device, electronic information;
displaying, by the device, a first menu; 
receiving, by the device, additional electronic information,
receiving, by the device, additional electronic information,
where the device receives the additional electronic information via a keyboard that is separate from a touchscreen associated with the keyboard,
where the device receives the additional electronic information via a keyboard that is separate from the touchscreen associated with the keyboard,
where the keyboard has multiple sub-areas, where each of the multiple sub-areas have bumps,
where the keyboard has multiple sub-areas, where each of the multiple sub-areas have bumps,
where the bumps are circle-shaped or oval-shaped,
where one of the bumps is circle-shaped and another one of the bumps is oval-shaped,
where a time period between receiving the electronic information and the additional 


displaying, by the device a second menu on the touchscreen that is different from the first menu,
where the menu is displayed based on touching one or more of the multiple sub-areas in a particular order that is different than touching another order of touching the one or more of the multiple sub-areas used to display another menu on the touchscreen.
where the second menu is displayed based on touching one or more of the multiple sub-areas in a particular order that is different than touching another order of touching the one or more of the multiple sub-areas used to display the first menu on the touchscreen.


It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 is fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 

	With respect to the dependent claims:
	Claim 2 is related to claim 4 of US Patent.
	Claim 3 is related to claim 6 of US Patent.
	Claim 4 is not specifically related to any claims of US Patent.
	Claim 5 is not specifically related to any claims of US Patent.
	Claim 6 is not specifically related to any claims of US Patent.
	Claims 7 and 8 are related to claim 9 of US Patent.
	Claim 9 is not specifically related to any claims of US Patent.
	Claim 10 is related to claim 10 of US Patent.
	Claims 12 and 13 are related to claim 9 of US Patent.
	Claim 14 is related to claim 13 of US Patent.
	Claim 15 is related to claim 14 of US Patent.
	Claim 16 is related to claim 8 of US Patent.

	If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between Application # 17/461,767 and US Patent 11,106,288 B1.
	Then, the Examiner requests Applicant to provide a terminal disclaimer between Application and US Patent.

Allowable Subject Matter
Claims 1-16 are currently rejected under Non-Statutory Double Patenting but would be allowable after the filing of a terminal disclaimer. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 11 contain similar limitations as discussed above to the US Patent. Specifically the claims are directed to a keyboard separate from the touchscreen and contain multiple areas with bumps. Based on the particular order of touches from the multiple areas different menus will be displayed. In light of the filed responses in Application 16/805892, the Examiner believes the claims to be allowable after the filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/16/2022